DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment to the specification, specifically the title of the invention, has overcome the previous objection.

Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive. 
Applicant is arguing that the §102 reference, U.S. Pub. No. 2017/0357348 to Lee, does not fully disclose the claimed limitations of claim 1. Specifically applicant is arguing about the limitation “a refractive index of the second film layer is smaller than that of the first film layer and the third film layer.”  The crux of applicant’s argument seems related to, not what Lee discloses, but what Lee fully explains and diagrams.
Just because Lee discloses several alternate structures and more fully discusses only several of them within the description and drawings of the application, it does not preclude Lee from being used to reject a lessor described alternate structure.  Since Lee does disclose additional location variations of the higher and smaller refractive index layers (Para. 0084-0099), it does disclose the claimed limitations of the instant application.
Therefore the prior rejection is maintained.  Additionally, claims 4-7 and 15-17 are considered to be allowable subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2017/0357348 to Lee et al. (Lee).
As to claim 1, Lee discloses a touch substrate, comprising a base plate (Fig. 6; Para. 0071, carrier substrate, 110) and touch electrodes (Fig. 6; Para. 0072, first touch electrodes 410, the second touch electrodes 420); 
wherein, a first film layer (Fig. 6; Para. 0072, separation layer, 120), a second film layer (Fig. 6; Para. 0072, a first insulating layer 430) and a third film layer (Fig. 6; Para. 0072, a second insulating layer 440) are stacked on a side of the base plate, the first film layer is disposed close to the base plate, the second film layer is disposed between the first film layer and the third film layer (Fig. 6), and a refractive index of the second film layer is smaller than that of the first film layer and the third film layer (Fig. 11-19; Para. 0084-0099, where the high refractive insulating layer can be the first layer,450M or the third layer, 440M, so that the second layer, 430 has a lower refractive index).  

As to claim 10, Lee discloses a touch displaying device, comprising a display panel, and the touch substrate according to claim 1, wherein the touch substrate is located on a light emitting side of the display panel (Fig. 1; Para. 0003, OLED; Para. 0035-0036, display, 300).  

As to claim 11, Lee discloses the touch displaying device according to claim 10, wherein the display panel is located on the side, backing onto the first film layer, of the base plate (Fig. 1, 3; display, 300).  

As to claim 12, Lee discloses the touch displaying device according to claim 10, wherein the touch substrate and the display panel are bonded with an optically clear adhesive (Fig. 5; Para. 0039, adhesive layer, 10).  

As to claim 13, Lee discloses a manufacturing method of a touch substrate, wherein the touch substrate comprises a base plate (Fig. 6; Para. 0071, carrier substrate, 110) and touch electrodes (Fig. 6; Para. 0072, first touch electrodes 410, the second touch electrodes 420), and the manufacturing method comprises: 
providing the base plate (Fig. 6; Para. 0071, carrier substrate, 110); and 
sequentially forming a first film layer (Fig. 6; Para. 0072, separation layer, 120), a second film layer (Fig. 6; Para. 0072, a first insulating layer 430) and a third film layer (Fig. 6; Para. 0072, a second insulating layer 440) on a side of the base plate, wherein a refractive index of the second film layer is smaller than that of the first film layer and the third film layer (Fig. 11-19; Para. 0084-0099, where the high refractive insulating layer can be the first layer,450M or the third layer, 440M, so that the second layer, 430 has a lower refractive index).  

As to claim 14, Lee discloses the manufacturing method according to claim 13, wherein the first film layer, the second film layer and the third film layer are all made of insulating materials (Para. 0072, insulating material), the touch electrodes comprise a first touch electrode (Fig. 6; Para. 0072, first touch electrode, 410) and a second touch electrode (Fig. 6; Para. 0072, second touch electrode, 420), and the step of sequentially forming a first film layer, a second film layer and a third film layer on a side of the base plate comprises: sequentially forming the first film layer, the first touch electrode, the second film layer, the second touch electrode and the third film on the side of the base plate (Para. 0072).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of U.S. Publication No. 2013/0169597 to Yin et al. (Yin).
As to claim 2, Lee discloses the touch substrate according to claim 1, wherein the first film layer, the second film layer and the third film layer are all made of insulating materials (Para. 0072, insulating material), and the touch electrodes comprise: a first touch electrode disposed between the first film layer and the second film layer (Fig. 6; Para. 0072, first touch electrode, 410), and a second touch electrode (Fig. 6; Para. 0072, second touch electrode, 420). 
Lee does not expressly disclose a second touch electrode disposed between the second film layer and the third film layer.  
Yin teaches a second touch electrode disposed between the second film layer and the third film layer (Fig. 4, 5; Para. 0025, the first axis sensing electrode 221 is disposed on a first surface 211 of the substrate 210, and the second axis sensing electrode 222 is disposed on a second surface 212 of the substrate 210).  
It would have been obvious to one of ordinary skill in the art to modify the touch substrate of Lee to include the sensor configuration of Yin because such a modification is the result of simple substitution of one known element for another producing a predictable result.  More specifically, the matrix sensor structure of Lee and stripe pattern electrodes of Yin perform the same general and predictable function, the predictable function being detecting a touch. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the matrix sensor structure of Lee by replacing it with the stripe pattern electrodes of Yin. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

As to claim 3, Lee and Yin disclose the touch substrate according to claim 2.  Lee discloses wherein the first touch electrode and the second touch electrode are crossed to form metal grids (Fig. 4).  

As to claim 8, Lee discloses the touch substrate according to claim 1, the second film layer is made of at least one of silicon dioxide and magnesium fluoride (Para. 0088, silicon dioxide).  
Lee does not expressly disclose wherein the first film layer and the third film layer are made of at least one of titanium dioxide and niobium oxide.
Yin teaches wherein the first film layer and the third film layer are made of at least one of titanium dioxide and niobium oxide (Para. 0016, 0025, the optical compensation layer 151 may include organic materials, such as polyimide (PI) and acrylic resin, inorganic materials, such as titanium oxide).
It would have been obvious to one of ordinary skill in the art to modify the touch substrate of Lee to include the titanium oxide insulation layer of Yin because such a modification is the result of simple substitution of one known element for another producing a predictable result.  More specifically, the insulation layers of Lee and the titanium oxide insulation layer of Yin perform the same general and predictable function, the predictable function being insulating the touch electrodes from each other. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the insulation layer of Lee by replacing it with the titanium oxide insulation layer of Yin. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

As to claim 9, Lee and Yin disclose the touch substrate according to claim 8.  Lee discloses the second film layer is made of silicon dioxide, the thickness of the first film layer and the thickness of the third film layer are 113nm (Para. 0061, The thickness of the separation layer 120a in the third direction Dr3 may be about 1 micrometer to about 100 micrometers), the thickness of the second film layer is 97nm (Para. 0088, the high refractive insulating layer 450M may be in a range from about several nanometers to about several micrometers; for example, may be in a range from about 1 nanometer to about 10 micrometers. However, the thickness of the high refractive insulating layer 450M may be changed according to the thickness and/or characteristics of the layers included in the first touch electrodes 410 and the second touch electrodes 420).  
Lee does not expressly disclose wherein the first film layer and the third film layer are made of titanium dioxide,
Yin discloses wherein the first film layer and the third film layer are made of titanium dioxide (Para. 0016, 0025, the optical compensation layer 151 may include organic materials, such as polyimide (PI) and acrylic resin, inorganic materials, such as titanium oxide).  This combination is obvious to one skilled in the art for at least the reasons set forth in claim 8.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of U.S. Publication No. 2016/0274695 to Ando et al. (Ando).
As to claim 18, Lee discloses the manufacturing method according to claim 13, wherein the step of sequentially forming a first film layer, a second film layer and a third film layer on a side of the base plate comprises: forming the first film layer on one side of the base plate (Fig. 6; Para. 0072, separation layer, 120); forming the second film layer on a side, backing onto the base plate, of the first film layer (Fig. 6; Para. 0072, a first insulating layer 430); and forming the third film layer on a side, backing onto the base plate, of the second film layer (Fig. 6; Para. 0072, a second insulating layer 440).
Lee does not expressly disclose forming the layer by a DC magnetron sputtering process.
Ando teaches forming the layer by a DC magnetron sputtering process (Para. 0046, a film was formed using a DC magnetron sputtering method).
It would have been obvious to one of ordinary skill in the art to modify the manufacturing method of Lee to include the DC magnetron sputtering method of Ando because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the manufacturing method of Lee as modified by the DC magnetron sputtering method of Ando can yield a predictable result of increasing transparency and device strength.  Thus, a person of ordinary skill would have appreciated including in the manufacturing method of Lee the ability to use the DC magnetron sputtering method of Ando since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable Subject Matter
Claims 4-7 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S LANDIS/Examiner, Art Unit 2626